 

 

U4. DSTICT COURT
NORTHERD N DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT peas FILED

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION OCT 15 2019

 

 

 

 

 

UNITED STATES OF AMERICA ai. U.S. DISTRICT COURT

  

 

Plaintiff,

 

Vv. Criminal Action No. 2:19-CR-00107-Z-BR

AMBROSIO EULALIO TANNER BUSTOS (1)

COR COR CO> CO? COR CON KN 2

Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On September 27, 2019, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Ambrosio Eulalio Tanner Bustos filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant
matters of record in the above referenced cause—including the elements of the offense, Factual Resume,
Plea Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the
United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant
Ambrosio Eulalio Tanner Bustos was knowingly and voluntarily entered; ACCEPTS the guilty plea of
Defendant Ambrosio Eulalio Tanner Bustos; and ADJUDGES Defendant Ambrosio Eulalio Tanner
Bustos guilty of Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, October 15, 2019.

 

MATTHEW J] KACSMARYK *
ITED STAIES DISTRICT JUDGE

 

 
